Case 5:20-cv-00768-TJH-PVC Document 9-9 Filed 04/14/20 Page 1 of 6 Page ID #:270


    1   SAMIR DEGER-SEN*                        AHILAN ARULANANTHAM
        samir.deger-sen@lw.com                  (SBN 237841)
    2   WILLIAM M. FRIEDMAN*                    aarulanantham@aclusocal.org
        william.friedman@lw.com                 MICHAEL KAUFMAN
    3   LATHAM & WATKINS LLP                    (SBN 254575)
        555 Eleventh Street, NW                 mkaufman@aclusocal.org
    4   Suite 1000                              JESSICA KARP BANSAL
        Washington, D.C. 20004-1304             (SBN 277347)
    5   Tel: 202.637.2200                       jbansal@aclusocal.org
        Fax: 202.637.2201                       MICHELLE (MINJU) CHO
    6                                           (SBN 321939)
        AMANDA BARNETT (SBN 319046)             mcho@aclusocal.org
    7   amanda.barnett@lw.com                   ACLU Foundation of Southern
        JESSIE CAMMACK (SBN 329794)             California
    8   jessie.cammack@lw.com                   1313 West 8th Street
        LATHAM & WATKINS LLP                    Los Angeles, CA 90017
    9   355 South Grand Avenue, Suite 100       Telephone: (213) 977-9500
        Los Angeles, California 90071-1560
   10   Tel: 213.485.1234
        Fax: 213.891.8763
   11
       Attorneys for Plaintiffs-Petitioners
   12 *Pro hac vice application forthcoming
   13
                          UNITED STATES DISTRICT COURT
   14                    CENTRAL DISTRICT OF CALIFORNIA
   15
      KELVIN HERNANDEZ ROMAN,                   )   Case No. 5:20-cv-00768
   16 BEATRIZ ANDREA FORERO                     )
      CHAVEZ, MIGUEL AGUILAR                    )   ADELANTO COVID
   17 ESTRADA, on behalf of themselves and      )
      all others similarly situated,            )   DECLARATION OF JOSE
   18                                           )   ANTONIO HERNANDEZ
                    Petitioners-Plaintiffs,     )   VELASQUEZ
   19                                           )
      v.                                        )
   20                                           )
      CHAD F. WOLF, Acting Secretary, U.S.      )
   21 Department of Homeland Security;          )
      MATTHEW T. ALBENCE, Deputy                )
   22 Director and Senior Official Performing   )
      the Duties of the Director, U.S.          )
   23 Immigration and Customs Enforcement;      )
      DAVID MARIN, Director of the Los          )
   24 Angeles Field Office, Enforcement and     )
      Removal Operations, U.S. Immigration      )
   25 and Customs Enforcement; and JAMES        )
      JANECKA, Warden, Adelanto ICE             )
   26 Processing Center,                        )
                                                )
   27              Respondents-Defendants.      )
                                                )
   28
Case 5:20-cv-00768-TJH-PVC Document 9-9 Filed 04/14/20 Page 2 of 6 Page ID #:271


    1       DECLARATION OF JOSE ANTONIO HERNANDEZ VELASQUEZ
    2
    3   I, JOSE ANTONIO HERNANDEZ VELASQUEZ, hereby declare:
    4         1.     I make this declaration based on my own personal knowledge and if
    5   called to testify I could and would do so competently as follows:
    6   Background
    7         2.     I am 19 years old and a citizen of Guatemala. I came to the United
    8   States to seek asylum when I was 17. In Guatemala, I was shot by gang members. I
    9   left because I was not safe there since I had refused to join any gangs.
   10         3.     I have never been convicted of any crime.
   11         4.     I have been diagnosed with hypertension. I have to take medication
   12   every day to lower my risk of a heart attack. The doctor told me it was very
   13   dangerous because I was too young to be having such high blood pressure.
   14   Sometimes I get really dizzy because my pressure goes so high. I often feel weak,
   15   especially when I don’t eat well or sleep regularly. Every morning when I wake up
   16   I can feel my heart beating really fast.
   17         5.     I have been detained in ICE custody from October 26, 2018 until last
   18   Friday, April 3, when this Court ordered my release. At first, I was detained in
   19   Theo Lacey. I was transferred to Adelanto in the Fall of 2019. When I was released
   20   from Adelanto, I was placed in the Intensive Supervision Appearance Program
   21   (“ISAP”). I have to wear an ankle bracelet that reports my movements constantly.
   22   Living at Adelanto ICE Processing Facility
   23         6.     At Adelanto, I shared a very small cell with three other people. I
   24   always felt like there was no space. It was hard to sleep with other people sleeping
   25   so close.
   26         7.     There was one toilet in the room. Every two days, we were supposed
   27   to clean it. Sometimes we had soap, but other times the only thing we had to clean
   28   with was shampoo.

                                                   1
Case 5:20-cv-00768-TJH-PVC Document 9-9 Filed 04/14/20 Page 3 of 6 Page ID #:272


    1         8.     We shared one shower area between many people. The showers were
    2   often dirty. Often people would throw garbage on the floor and I regularly saw
    3   garbage in the showers themselves.
    4         9.     We ate in a cafeteria. To get food, we had to stand in a long line, very
    5   close to the person on other side. Up to 100 people would eat in the cafeteria at the
    6   same time. When we sat to eat, we were very close to each other.
    7         10.    I had a hard time getting the medical care I needed in Adelanto. One
    8   time the staff even threw out my medicine. I kept the medicine I take for my high
    9   blood pressure in my cell. One day I came back to my cell after seeing a visitor in
   10   the visiting area and found that all my things had been thrown around and
   11   everything was a mess. My medicine had been thrown in the garbage. I asked one
   12   of the staff if she had come into my room and thrown out my medicine and she
   13   said she had. I told her that I needed the medicine and she didn’t say anything. I
   14   had to put in a kite, which is like a written request, to get my medication refilled. It
   15   took almost 20 days. During that time when I was without my medicine I felt really
   16   sick—dizzy and achy.
   17         11.    Another time, about four weeks before my release, I fell in the shower
   18   and hurt my hand and foot. After I got out of the shower they began to swell and
   19   hurt very badly. I asked to see a doctor, but I had to wait three days. When I finally
   20   saw the doctor, they gave me crutches and some ibuprofen for the pain.
   21         12.    The week before I was released I was continuing to have a lot of pain
   22   in my foot and hand, so I put in another kite asking to see a doctor. I got no
   23   response.
   24   Adelanto’s COVID-19 response
   25         13.    I learned about the corona virus from television. The staff never really
   26   told us anything about corona virus.
   27         14.    About four weeks before I was released, my dorm was placed under
   28   quarantine. I assumed it was related to the coronavirus, but no one ever told us the

                                                   2
Case 5:20-cv-00768-TJH-PVC Document 9-9 Filed 04/14/20 Page 4 of 6 Page ID #:273


    1   reason. After about two weeks, the quarantine was lifted.
    2         15.    During the quarantine all the staff and guards wore masks, but
    3   afterwards only some did; many others did not.
    4         16.    In the weeks before I was released from Adelanto, neither I or the
    5   other detainees I knew were ever given masks or gloves. There was hand sanitizer
    6   available when we went to eat, but never at any other time.
    7         17.    We continued to eat in the cafeteria with many other people and share
    8   the same shower area. I remained in my cell with three other people.
    9         18.    In those weeks, there were a lot of people in my dorm with flulike
   10   symptoms, including fevers and coughs. We asked the staff if we could get tested
   11   for the virus, but they just ignored us. We never got any tests.
   12         19.    The week before I was released, I shared a room with a man who was
   13   getting sick. He had a cough and a fever. As far as I know, he was never tested for
   14   the corona virus.
   15   Release from Adelanto
   16         20.    When I was released from Adelanto, I felt so happy. Inside, I had been
   17   so worried. I was scared that I would get really sick or even die there.
   18         21.    When I got out, I was so relieved because I didn’t have to be close to
   19   people who might have the corona virus. It felt so good.
   20         22.    I am now staying in self-isolation in a hotel in Los Angeles. I plan to
   21   stay here for fourteen days. I am doing all that I can to practice social distancing.
   22   After my self-isolation, I will live with a family in Long Beach, California that has
   23   agreed to take me in and give me a place to stay where I will be able to continue
   24   social distancing.
   25
   26
   27
   28

                                                   3
Case 5:20-cv-00768-TJH-PVC Document 9-9 Filed 04/14/20 Page 5 of 6 Page ID #:274
Case 5:20-cv-00768-TJH-PVC Document 9-9 Filed 04/14/20 Page 6 of 6 Page ID #:275




                             CERTIFICATE OF TRANSLATION


I, Lindsay Toczylowski, certify that I am fluent in Spanish and English. I translated the foregoing
declaration to Jose Antonio Hemandez Velasquez in Spanish on April 10, 2020. After I
completed translating the declaration, Mr. Hernandez Velasquez verified that the contents of the
foregoing declaration are true and accurate.




                                                                            Date
